Title: To Benjamin Franklin from Chaumont, 28 July 1779
From: Chaumont
To: Franklin, Benjamin


A Passi ce 28. Juillet 1779.
M. de Chaumont a L’honneur de prevenir S. Ex. Monsieur le Docteur franklin qu’il sera peutestre Necessaire de Retarder Le Depart du Vaisseau le Bonhomme Richard Capitaine Jones afin de luy former un meilleur Equipage, et en Ce Cas M. de Sartines desire que M. franklin veuille Bien donner Ses ordres au Sr. Landais Commandant la fregatte americaine L’alliance, de partir incessament de L’orient pour Croiser Jusqu’a la fin de 7bre. dans le Nord de L’ecosse.
Leray DE Chaumont.
 
Notation: Le Ray de Chaumont 28 July 79.—
